No. 86-298
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1987




IN RE THE MARRIAGE OF
DOROTHY AYJNE JONES,
                 Petitioner and R.espondent,
         and
ALFRED LEROY JONES,
                 Respondent and Appellant.




APPEAL FROM:     District Court of the Eighteenth ~udicialDistrict,
                 In and for the County of Gallatin,
                 The Honorable Joseph B. Gary, Judge presiding.

COUNSEL OF RECORD:

         For Appellant:
                 Morrow, Sedivy   &   Bennett; J. H. Morrow, Rozeman,
                 Montana

         For Respondent:
                 Landoe, Brown, Planalp, Komrners    &   Johnstone; James A.
                 Johnstone, Bozeman, Montana




                                       Submitted on Briefs:    Oct. 23, 1986
                                         Decided:   January 8, 1987


Filed:    JAN 6 - 1:33
                     '
Mr. Justice Frank B. Morrison, Jr. delivered the Opinion of
the Court.

        Respondent Alfred Jones appeals the judgment entered by
the Eighteenth Judicial District Court in the dissolution
action     between   respondent     and     petitioner    Dorothy    Jones.
Respondent appeals the property distribution. and maintenance
award in favor of petitioner.            We affirm.
        The parties were married on September 27, 1964, in Reno,
Nevada.     Alfred is now 48 years of age; Dorothy is 42.              The
children of the marriage have reached the age of majority and.
are self-supporting.          Alfred has been employed as a store
manager of tire shops throughout the pacific northwest during
the duration of the marriage.             The past eight years he has
been the store manager for Whalen Tire Shop in Bozeman,
Montana.        Alfred's    salary is $2500 a month, plus he is
covered    by     health    and   life    insurance, and     the    company
supplies him with a car for personal and business use.                   In
addition, he has received yearly bonuses ranging from $4000
to $8000, and has a vested interest in a profit sharing plan
and a retirement pension plan with Whalen Tire Shop.
        Dorothy    has     experience     in   light     bookkeeping    and
secretarial work.          Dorothy's most recent employment was with
the Gallatin County Health Department at a net monthly salary
of $769.
        Dorothy filed a petition for dissolution on May 8, 1985,
and moved out of the family home.                On July 8, 1985, the
District Court entered the decree of dissolution, reserving
property distribution and maintenance award until a later
date.      Alfred was ordered to make Dorothy's monthly car
payment and provide $100 monthly maintenance pending final
resolution of the case.           The parties' home was sold, with
Dorothy    and Alfred      each taking     $1500 and      the    remainder,
approximately $45,000, being placed in an account.
     Dorothy quit her          secretarial job in November, 1985,
desiring     to   move    to   Spokane.     She   filed    a motion     for
distribution of funds, requesting $4500 be distributed to her
from the home sale proceeds to fund her move to Spokane and
provide living expenses while she searched for employment.
The court granted Dorothy's motion for distribution of funds.
     On December 2, 1985, the             issues of maintenance and
property distribution were heard.          The District Court entered
its findings of fact and conclusions of law on these matters
January    8,     1986.        Dorothy    was   awarded    $400    monthly
maintenance for a period of 5 years, half of which was to be
placed in an individual retirement account (IRA).               After five
years maintenance would be reduced to $200 with all amounts
to be placed in an IRA.         The property was divided as follows:
ASSETS :                  VALUE                 TO WHOM DISTRIBUTED
                                           HUSBAND              WIFE
Furniture
Furniture
Blazer
Riviera
Trailer
Tractor
Insurance
Stock
Pension Plan
Profit Sharing
   Plan
Cash from sale
   of home                   4,500.00                            4,500.00
Inheritance               Undetermined     Undetermined
Balance of home
   sale
Leroy IRA
Dorothy IRA
Home furniture
P.E.R.S.
     GROSS
LIABILITIES                    VALUE
                               --               TO WHOM DISTRIBUTED
                                                 HUSBAND               WIFE
First Bank                     $   3,766.00      $   3,766.00
First Security                     1,578.00          1,578.00
First Bank                         3,480.00          3,480.00
Visa                               2,800.00          2,800.00
TOTAL DEBT                     $ 11,624.00      ($   11,624.00)
NET ASSET                      $102,272.15
NET DISTRIBUTION

        Both parties filed motions to amend the court's findings
of fact and conclusions of law.                      Alfred objected to the
property valuations adopted by the court and also requested
that the maintenance award be eliminated.                    Dorothy objected
to the $4500 furniture award believing such furniture was
listed twice            as    an asset thereby       overstating her          actual.
award.        Dorothy also requested that the maintenance award be
amended to eliminate the requirement that $200 be invested in
an IRA each month.
     Following oral argument on the motions to amend, the
District Court entered its order amending the maintenance
award        to   eliminate        the   IRA   requirement,      hut    adding     a
provision that maintenance would terminate should Dorothy
remarry or cohabit with a man for a period in excess of two
months.           The    court     affirmed. its     judgment     in    all   other
respects.         Alfred appeals and raises the following issues:
        1)    Did   the       District Court     abuse     its discretion         in
awarding Dorothy maintenance for a period of ten years?
        2)    Did       the   District Court     abuse     its   discretion       in
making the property distribution?

    Alfred contends Dorothy is not entitled to maintenance
because there are no minor children to support, she is in
good     health   and   capable of working, and             she received a
substantial amount         of property       from the marital         estate.
Section 40-4-203, MCA, addresses the question of maintenance
and provides       for a maintenance award where the recipient
spouse is unable to support herself and lacks sufficient
property to provide for reasonable needs.                  Relevant factors
in making      a maintenance award           are:     1)      the    financial
resources of the recipient spouse; 2) the time necessary to
acquire sufficient education to find appropriate employment;
3) the standard of living established during the marriage; 4)
the duration of the marriage; 5) the age and physical and
emotional condition of the recipient spouse; 6) the ability
of the spouse providing the maintenance to meet his own
needs.
       A review of the record makes it clear the District Court
considered all the relevant factors listed in S 40-4-203,
MCA,     in   determining the maintenance award.                  Alfred    has
substantial income and is capable of paying $400 monthlv
maintenance.            Dorothy     has    moved     to    Spokane    and    is
temporarily       unemployed.        Based    upon    her     training      and
education, the job Dorothy obtains will not supply adequate
income to meet the standard of living she enjoyed during the
marriage.      As noted by the District Court, Dorothy worked in
the home and raised children for 20 years in addition to
holding secretarial jobs to supplement the family income.
The    District    Court    has    broad    discretion       in   determining
maintenance       awards   and    this    Court will not          reverse the
District Court unless clearly erroneous.                  In Re the Marriage
of Schenck (Mont. 1984), 6 9 2 P.2d 6, 41 St.Fep. 2137.                     We
find no abuse of discretion by the District Court in making
the monthly maintenance award.
        The next issue is whether the property distribution was
equitable.         Alfred   contends the District Court erred          in
speculating as to the parties' future income and ability to
acquire property.       This is incorrect.        Section 40-4-202, MCA,
specifically states the court shall consider "the opportunity
of each for future acquisition of capital assets and income."
In this instance, the District Court properly considered the
parties' potential future incomes, as well as insurance and
IRA protections.
        The District Court correctly valued Alfred's retirement
and profit sharing plans based on the evidence before it.
The court's computation placed an up to date value on these
plans rather than the 1984 figure submitted by Alfred.                 We
find no error.
      The District Court's findings of fact reveal that the
factors listed in 5 40-4-202 (I), MCA, were considered by the
court in making the distribution.           The property distribution
awarded an identical net amount to each party.                 The record.
clearly supports the property distribution.
      The valuations adopted by the District Court regarding
the parties' furniture, vehicles, and other items, were those
submitted by        Dorothy    in her    proposed    findings of    fact.
Alfred disputed several of Dorothy's valuations yet he failed
to place a value on these items in his proposed findings of
fact.      The     District    Court    adopted    Dorothy's   valuations
finding them to be more reasonable.               We will not set aside
the     District     Court's    findings    of    fact   unless   clearly
   erroneous.   There is substantial credible evidence supporting

   the valuations listed in the property distribution.

        The   record   reveals the District   Court   judgment to be

   sound in all respects.    Affirmed.




We Concur:
                ,f
                ',